Hunt, Chief Justice.
Robert Lewis Cost, Jr. was convicted of the malice and felony murder of Donald Baldwin and sentenced to life imprisonment.1 He appeals and we affirm.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no error requiring reversal in the defendant’s remaining enumerations.

Judgment affirmed.


All the Justices concur.


 The homicide occurred on July 12, 1992. Cost was indicted on March 11, 1993, and tried with his brother, Aaron Cost, April 13-16, 1993. (Aaron Cost’s conviction was affirmed at 263 Ga. 720 (438 SE2d 79) (1994).) The jury returned its verdict on April 16,1993, and the trial court merged the felony conviction with the malice murder conviction and sentenced Robert Cost to life in prison. Cost’s motion for new trial, filed May 14, 1993, and amended January 26, 1994, was denied February 16, 1994, nunc pro tunc January 26, 1994. Cost filed his notice of appeal on February 4, 1994. The case was docketed in this Court on February 21, 1994, and submitted for decision without oral argument on April 18, 1994.